Title: To John Adams from Francis Dana, 9 September 1780
From: Dana, Francis
To: Adams, John


     
      Dear Sir
      Paris Septr. 9th. 1780
     
     Just as I had finished the above yours of the 2d. came to hand. The packet mentioned by Mr. Bradford from Dr. Cooper to you, was a single letter, and has been receiv’d long since; it contains nothing of real consequence. I did not therefore forward it. I had your express directions to open all letters to you, even Mrs. Adams’s; her’s however I shall not open, but deliver them to Mr. Thaxter. You will please to forward all you may receive for me without loss of time. You enclosed a blank sheet of paper instead of Mr. De Neufvilles Receipt. I have his acknowledgement of the payment in a letter at the same time. I have not yet seen Genl. Washington’s or Genl. Green’s letter which you mention—A check only, not a proper defeat depend upon it. Things look better than my fears, Congress have appointed Gates to the Southern Army. No brilliant stroke this Campaign without naval reinforcements. ’Tis wispered they will go from the West Indies. I wish they may—I am rejoiced exceedingly to hear of the acceptance of our Constitution. It’s rise, progress, and final Establishment, exhibit a strange but glorious phenomenon in the political Hemisphere. I venerate the good sense and the public virtue which have brôt forth this great work.
     Mr. Allen has come to Paris, he desires his respects to you Mr. Thaxter his most sincere regards.
     Yours as above
     
      FRA DANA
     
    